NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SPENCER BAKER,                   )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D15-5500
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 31, 2017.

Appeal from the Circuit Court for
Highlands County; James A. Yancey,
Judge.

Spencer Baker, pro se.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


               ORDER ON APPELLANT'S MOTION FOR REHEARING


PER CURIAM.

             The Motion for Rehearing filed in case number 2D15-5500 by the pro se

Appellant, Spencer Baker, is granted. Accordingly, the per curiam opinion filed January

18, 2017, is withdrawn and the mandate issued on February 21, 2017, is recalled.
Amanda Peterson, appointed counsel for Appellant, shall provide the complete record,

including supplements, to him within twenty days of this order, and she shall certify to

this court in writing that she has done so. The pro se Appellant shall have sixty days

from the date of this order to file an initial brief and to serve a copy on the Attorney

General at 3507 E. Frontage Road, Suite 200, Tampa, FL 33706-7013.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.




                                             -2-